         CASE 0:20-cr-00027-SRN-DTS Doc. 94 Filed 03/16/21 Page 1 of 2




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


 UNITED STATES OF AMERICA,                           Case No. 20-CR-27 (SRN/DTS)

                        Plaintiff,
            v.                                                   ORDER

 DEMARLO DONTRELL HUDSON,

                        Defendant.


Jefrrey S. Paulsen, Office of the United States Attorney, 300 South Fourth Street, Suite
600, Minneapolis, MN 55415 for the Government

Christa J. Groshek, Groshek Law, 302 N. 10th Avenue, Minneapolis, MN 55401 for
Defendant


       Defendant Demarlo Dontrell Hudson moves for a furlough from custody to (1)

attend the funeral of his relative, James Earl Jones, Jr., and (2) to spend time with his

pregnant fiancée and be present for the birth of their child. [Doc. No. 91]. He requests to

be released from custody for 30 days beginning on Tuesday, March 16, 2021 and ending

on April 17, 2021. Id. The United States opposes the motion [Doc. No. 93].

       The Court is sympathetic to Mr. Hudson’s circumstances and his desire to be with

his family to share in their grief and to assist his fiancée. Nonetheless, the motion is

denied. Mr. Hoffman was previously detained by Magistrate Judge Schultz after a

hearing on October 1, 2020. Based on the evidentiary record at the time, Magistrate

Judge Schultz found that Mr. Hudson presented both a risk of flight and a danger to the

community. Magistrate Judge Schultz noted the serious nature of his pending charges,
         CASE 0:20-cr-00027-SRN-DTS Doc. 94 Filed 03/16/21 Page 2 of 2




the lengthy sentence he is facing if convicted, and a history of failure to appear for court.

Mr. Hudson does not argue that any of those circumstances have changed.

       It is, therefore, ORDERED that Defendant’s Motion For An Order Granting

Furlough [Doc. No. 91] is DENIED.



Dated: March 16, 2021

                                                  s/Susan Richard Nelson
                                                  SUSAN RICHARD NELSON
                                                  United States District Judge




                                              2
